Title: [Diary entry: 4 January 1790]
From: Washington, George
To: 

Monday 4th. Informed the President of the Senate, and Speaker the Ho. of Representatives that I had some Oral communications

to make to Congress when each House had a Quoram, and desired to be informed thereof—and of the time & place they would receive them. Walked round the Battery in the afternoon. Received a Report from the Secretary at War respecting the State of the Frontiers and Indian Affairs, with other matters which I ordered to be laid before Congress as part of the Papers which will be referred to in my Speech to that body.